Case: 19-20166      Document: 00515267063         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-20166                         January 10, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



JAMES-ZACHARY CLIFTON JORDAN,

                                                 Plaintiff−Appellant,

versus

NOAH ZAVOLAS,

                                                 Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  No. 4:18-CV-4




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       In this diversity case stemming from an auto accident, the plaintiff
appeals a take-nothing judgment based on the jury’s answer of “no” to the
question, “Did the negligence, if any, of Noah Zavolas proximately cause the

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20166    Document: 00515267063     Page: 2   Date Filed: 01/10/2020


                                 No. 19-20166

occurrence in question?” The magistrate judge, who tried the case by consent,
denied plaintiff’s motion for new trial, succinctly explaining that “under Texas
law, being the ‘cause’ of an accident does not equate with being negligent.”
Thus, despite that the defendant admitted to being the cause for having
crossed the center line on a curve on a slippery road, there was sufficient evi-
dence for the jury to find no negligence.

      The judgment is AFFIRMED, essentially for the reasons given by the
magistrate judge.




                                       2